Citation Nr: 1627371	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim for service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Whether new and material evidence has been received in order to reopen the claim for service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Whether new and material evidence has been received in order to reopen the claim for service connection for a bilateral shoulder disorder.

6.  Entitlement to service connection for a bilateral shoulder disorder.

7.  Whether new and material evidence has been received in order to reopen the claim for service connection for a lumbar spine disorder

8.  Whether new and material evidence has been received in order to reopen the claim for service connection for diabetes mellitus.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for bilateral carpal tunnel syndrome.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to a rating in excess of 10 percent for status post perforating injury, right eye with corneal scarring, traumatic mydriasis, traumatic cataract and induced astigmatism (right eye disability).

13.  Entitlement to a rating in excess of 10 percent for left ankle post-traumatic arthropathy and heel spurs status post ankle fracture (left ankle disability).

14.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

15.  Entitlement to service connection for coronary artery disease, status post bypass.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1971 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his October 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge; however, in a January 2016 VA Form 9, the Veteran indicated that he no longer wanted a hearing.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The Board must address the question of whether new and material evidence has been received to reopen the claims for service connection for a bilateral knee disorder, a lumbar spine disorder, a bilateral hip disorder, a bilateral shoulder disorder, and diabetes mellitus, because this matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing the matters set forth on the title page.

The issues of service connection for a bilateral knee disorder, a bilateral hip disorder, a bilateral shoulder disorder, hypertension, and coronary artery disease, as well as the issues of increased ratings for service-connected right eye disability, left ankle disability, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A final March 1994 rating decision denied service connection for a bilateral knee disorder, a bilateral hip disorder, and a bilateral shoulder disorder, because there was no current disability; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

2.  Evidence received since the final March 1994 rating decision, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim for service connection for a bilateral knee disorder.

3.  Evidence received since the final March 1994 rating decision, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim for service connection for a bilateral hip disorder.

4.  Evidence received since the final March 1994 rating decision, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim for service connection for a bilateral shoulder disorder.

5.  A final October 2005 rating decision reopened the Veteran's claim for service connection for a lumbar spine disorder, but denied the claim on its merits based on the absence of evidence demonstrating a relationship between the Veteran's lumbar spine disorder and his military service; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

6.  Evidence received since the final October 2005 rating decision, is cumulative and/or redundant of the evidence of record at the time of the decision, and it does not raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.

7.  A final October 2005 rating decision denied service connection for diabetes mellitus because the record failed to demonstrate that diabetes mellitus was incurred in or caused by the Veteran's military service, and because the Veteran was not entitled to service connection on a presumptive basis; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

8.  Evidence received since the final October 2005 rating decision, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

9.  The competent and credible evidence demonstrates that the Veteran's diabetes mellitus had its onset during active duty service.

10.  The preponderance of the competent and credible evidence of record fails to demonstrate that the Veteran's bilateral carpal tunnel syndrome had its onset in, or is otherwise related to, his active duty service.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied service connection for a bilateral knee disorder, a bilateral hip disorder, and a bilateral shoulder disorder, is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The October 2005 rating decision that denied service connection for a lumbar spine disorder is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

6.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.  The October 2005 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

9.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus have been met.  §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 

10.  The criteria for service connection for bilateral carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

With regard to the Veteran's application to reopen his claims for service connection for a bilateral knee disability, a bilateral hip disability, a bilateral shoulder disability, and diabetes mellitus, as well as the underlying claim for service connection for diabetes mellitus, the Board is granting the full benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the Veteran's application to reopen his claim for service connection for a lumbar spine disability, and his claim for service connection for bilateral carpal tunnel syndrome, prior to initial adjudication of the Veteran's claims, a March 2008 letter fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording a VA examination.  38 U.S.C.A. § 5103A.  The Veteran's service treatment records and post-service treatment records have been obtained and associated with the claims file and, in April 2012, the Veteran underwent a VA examination.  The Veteran has not identified any outstanding evidence pertinent to his claim that has not been obtained.

The Board acknowledges that the Veteran has not been afforded a VA examination to address the etiology of his bilateral carpal tunnel syndrome.  However, the Board finds that an examination is not necessary because there is no competent, probative evidence indicating that the Veteran's bilateral carpal tunnel syndrome is related to his military service.  Instead, the record contains only conclusory, generalized lay statements from the Veteran himself relating his current bilateral carpal tunnel syndrome to his military service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not identified any additional pertinent evidence that needs to be obtained in order to fairly adjudicate the issues decided herein, and he has not argued any error or deficiency in the accomplishment of the duty to assist that has prejudiced him in the adjudication of his appeal.  As there is no indication that additional development is necessary to assist in the adjudication of the claims decided herein, the Board finds that the duty to assist has been fulfilled.

II.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within that period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. Bilateral Knee Disorder, Bilateral Hip Disorder, and Bilateral Shoulder Disorder

Service connection for a bilateral knee disorder, a bilateral hip disorder, and a bilateral shoulder disorder, was originally denied in a rating decision issued in March 1994.  At such time, the RO considered the Veteran's service treatment records and December 1993 VA examination reports.  With regard to these disorders, the RO noted that, although his service treatment records documented a complaints and injuries related to the Veteran's knees, hips, and shoulders, neither his retirement examination nor the December 1993 VA examination demonstrated a chronic disability for which service connection could be granted.  As such, the RO denied the Veteran's claims.

Although notified of the decision in April 1994, the Veteran did not initiate an appeal of the March 1994 decision.  Additionally, no additional evidence pertinent to these issues was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).    Accordingly, the March 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103. 

Since the March 1994 rating decision, new evidence submitted includes VA treatment records, treatment records from the Brooke Army Medical Center (BAMC), April 2012 VA examination reports, and the Veteran's lay statements concerning the continuity of symptoms since his discharge from service.  Concerning these joints, the April 2012 VA examiner noted that the Veteran likely had degenerative joint disease in his knees, hips, and shoulders.  A February 2006 BAMC treatment record noted degenerative changes of the left patellofemoral joint and patellar enthesophytes.  A December 2007 BAMC treatment record noted that imaging revealed osteoarthritis in both hips.  A December 2007 BAMC treatment record also noted a questionable fracture of the superior glenoid as well as degenerative changes of the acromial clavicular joint in the Veteran's right shoulder.

This evidence is new, in that it was not previously of record at the time of the March 1994 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record, and it relates to an unestablished fact, the presence of current disabilities associated with his bilateral knees, bilateral hips, and bilateral shoulders.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting the reopening of these claims.

B.  Lumbar Spine Disorder and Diabetes Mellitus

In an October 2005 rating decision, the RO reopened the Veteran's previously-denied claim for service connection for a lumbar spine disorder based upon evidence of a present disability.  However, the claim was denied on the merits because, despite in-service complaints of low back pain, the evidence of record failed to demonstrate that his lumbar spine disorder was related to his military service.  With regard to the Veteran's claim for service connection for diabetes mellitus, the RO denied the claim because there was no evidence of an in-service event or injury, there was no evidence demonstrating service in the Republic of Vietnam warranting presumptive service connection, and there was no evidence showing that diabetes mellitus manifested to a compensable degree with one year from discharge.  As such, the RO denied both claims.

Although notified of the decision in October 2005, the Veteran did not initiate an appeal of the decision.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki supra; see also Buie v. Shinseki, supra.  Accordingly, the October 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103. 

Since the October 2005 rating decision, new evidence submitted includes VA treatment records, BAMC treatment records, April 2012 VA examination reports, and the Veteran's lay statements.  With regard to the Veteran's diabetes mellitus, the April 2012 examiner opined that the Veteran's diabetes mellitus more likely than not had its onset during his active duty service.  The examiner reasoned that, based on medical literature, impaired fasting glucose levels usually progress over time, and the Veteran's elevated glucose levels in 1987 and 1992 during service indicated the onset of his diabetes mellitus.  This evidence is new, in that it was not previously of record at the time of the October 2005 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record, and it relates to an unestablished fact, a relationship between the Veteran's military service and his diabetes mellitus.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim.

With regard to the Veteran's lumbar spine disorder, the additional VA and BAMC treatment records merely note ongoing treatment for the Veteran's lumbar spine disability.  The April 2012 VA examination report noted the Veteran's June 1989 low back strain; however, the examiner also noted that there was no lumbar spine disorder present during the Veteran's discharge examination.  Moreover, the examiner noted that the Veteran's lumbar spine disability did not manifest until the early 2000s, more than seven years after his discharge.  Overall, the examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by his military service.

While the Veteran's VA treatment records, BAMC treatment records, and the April 2012 VA examination report are new, in that they were not of record at the time of the October 2005 rating decision, as a whole they are not material to the central issue in this case.  Instead, the evidence fails to indicate, let alone establish, a connection between the Veteran's current lumbar spine disorder and his military service.  With regard to the Veteran's lay statements, they are duplicative of his previous statements of record.  Moreover, insofar as the Veteran seeks to establish a connection between his military service, his conclusory, generalized lay statements cannot indicate a relationship between his lumbar spine disorder and his military service.  See Waters v. Shinseki, supra.

Under these circumstances, the Board must conclude that new and material evidence has not been received sufficient to reopen the Veteran's claim for service connection for a lumbar spine disorder.  As such, the Veteran has not fulfilled his burden of submitting new and material evidence to reopen the previously denied claim, and the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).





A.  Bilateral Carpal Tunnel Syndrome

The Veteran claims entitlement to service connection for bilateral carpal tunnel syndrome.  Specifically, he claims that he developed bilateral carpal tunnel syndrome as a result of 21 years of military service.  See October 2012 VA Form 9.

The Board finds that the preponderance of the evidence is against his claim.

Initially, the record shows a current diagnosis of bilateral carpal tunnel syndrome.  Specifically, a July 2011 VA treatment record shows a diagnosis of bilateral carpal tunnel syndrome.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses pertaining to bilateral carpal tunnel syndrome or the Veteran's bilateral wrists.  The first mention of any symptoms associated with the Veteran's wrists is a December 2007 BAMC treatment record that noted the Veteran's complaint of numbness in his right wrist.  At that time, he was diagnosed with cervicalgia.  Prior to that point, the Veteran's wrists were consistently found to have no abnormalities in his BAMC treatment records.

As reflected above, there is no evidence that bilateral carpal tunnel syndrome manifested in service.  Additionally, there is nothing in the record to suggest that such a disorder manifested to a compensable degree within one year from his separation from active duty.  The Veteran has submitted no competent medical evidence to support his claim.  Instead, the only evidence relating his bilateral carpal tunnel syndrome to his military are his own conclusory, generalized lay statements.  While the Veteran is competent to report symptoms associated with bilateral carpal tunnel syndrome, such as pain or tingling, as for any direct assertion by the Veteran that there exists a medical relationship between his bilateral carpal tunnel syndrome and his military service, the Board finds that such assertions are not persuasive evidence in support of the claim.  The question of the medical etiology of the Veteran's bilateral carpal tunnel syndrome is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific question of the etiology of the Veteran's bilateral carpal tunnel syndrome is complex in nature and falls outside the realm of the common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative opinion on the issue at hand.  Id.  

Moreover, the Board finds that the Veteran's statements regarding the onset of his symptoms have been inconsistent and are not credible.  For example, in September 2011, the Veteran reported that he symptoms began fifteen years prior, or 1996.  However, in July 2011, the Veteran reported that his symptoms began eighteen years prior, or 1993.  Thus, as the Veteran's statements regarding the onset of his symptoms associated with bilateral carpal tunnel syndrome have been inconsistent, the Board finds they not credible and of little probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996 (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Here, the probative evidence simply shows the onset of bilateral carpal tunnel syndrome many years after service.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Diabetes Mellitus

The Veteran claims entitlement to service connection for diabetes mellitus.  Specifically, he claims that his currently diagnosed diabetes mellitus first manifested as hyperglycemia in service and progressed to diabetes mellitus.  See June 2016 Statement.

The Board finds that the competent and credible evidence demonstrates that the Veteran's diabetes mellitus is related to his military service.

Pertinent service treatment records include a December 1987 periodic examination which noted a glucose level of 113.  In January 1992, the Veteran's glucose level was 111, and he was diagnosed with hyperglycemia.  A February 1992 service treatment record noted a fasting blood sugar level of 122.  The provisional diagnosis was rule out non-insulin dependent diabetes mellitus.  Following testing, a service treatment record noted no evidence of diabetes mellitus by history or labs.  At discharge, the Veteran complained of sugar or albumin in his urine.  His glucose level was 117.

In April 2012, the Veteran underwent a VA examination to address the nature and etiology of his diabetes mellitus.  The examiner noted that diabetes mellitus was diagnosed after the Veteran retired, but opined that his diabetes mellitus was nevertheless incurred in or caused by military service.  The examiner stated that, based on medical literature, impaired fasting glucose levels usually progress over the years until they meet the criteria for a diagnosis of diabetes mellitus.  The examiner noted that, in 1987 and 1992, the Veteran had elevated fasting glucose levels with the highest level being 122.  The examiner reasoned that these levels indicated that his diabetes had its onset during his military service.  The Board finds that this opinion is probative as it is based upon an accurate history, is provided an articulated opinion, and the examiner supported the opinion with an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In summation, the Veteran is shown to have a current diagnosis of diabetes mellitus.  Moreover, a VA examination provided a comprehensive opinion finding that his diabetes mellitus was related to his elevated glucose levels during service.  As all three elements of service connection are met, service connection is warranted for diabetes mellitus.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hip disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral shoulder disorder is reopened.

New and material evidence having not been received, the claim of entitlement to service connection for a lumbar spine disorder is not reopened.

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for diabetes mellitus is granted.


REMAND

Service Connection for a Bilateral Knee Disorder, a Bilateral Hip Disorder, and a Bilateral Shoulder Disorder

With regard to the Veteran's claim for service connection for a bilateral knee disorder, a bilateral hip disorder, and a bilateral shoulder disorder, the Board finds that an addendum opinion is necessary.  In April 2012, the Veteran underwent a VA examination to address the nature and etiology of these disorders.  With regard to the Veteran's shoulders, the examiner noted a November 1988 diagnosis of a left shoulder strain, as well as the Veteran's complaint of ongoing bilateral shoulder pain for the last 10 to fifteen years.  With regard to the Veteran's bilateral hip disorder, the examiner noted that the Veteran had not been diagnosed with a hip disorder.  He also noted that no bilateral hip disorder was noted on the Veteran's discharge examination.  Finally, with regard to the Veteran's bilateral knee disorder, the examiner noted the diagnosis of tendonitis in 1991, as well as the January 1991 complaint of knee pain during service.  The examiner also noted the Veteran's complaint of consistent bilateral knee pain for 10 years.

Overall, the examiner opined that these disorders were less likely than not incurred in or caused by the Veteran's military service.  The examiner reasoned that the initial reports of joint problems were strains, and they were treated and resolved.  The examiner also stated that the Veteran likely had progressive degenerative joint disease throughout the shoulders, hips, and knees which caused pain.

The Board finds that the examination report needs further clarification to resolve the Veteran's claims.  Initially, with regard to the Veteran's hips, the examiner failed to address a June 1989 service treatment record that note the Veteran's complaint of right hip pain after falling.  Radiologic testing showed evidence of early degenerative changes in the acetabulum.  Moreover, while the examiner noted that there was no diagnosis pertaining to the Veteran's bilateral hips, the examiner failed to address the December 2007 BAMC record diagnosing the Veteran with bilateral osteoarthritis.  With regard to the Veteran's shoulders and knee, the examiner failed to address the January 1992 report of medical history that noted left shoulder degenerative joint disease, recurrent pain, and stiffness, as well as the notation of left knee stiffness.  To ensure that the opinion is based upon an accurate history of the Veteran's in-service complaints of symptoms associated with his bilateral hips, knees, and shoulders, the Board finds that an addendum opinion is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premised has no probative value).  Moreover, the Board finds that the examiner rationale is unclear and does not reflect consideration the Veteran's statements concerning continuity of symptoms since discharge.  In light of this, the Board finds that clarification is in order.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Service Connection for Hypertension

With regard to the Veteran's claim for service connection for hypertension, the Board finds that an addendum opinion is necessary.  In April 2012, the Veteran underwent a VA examination to address the nature and etiology of his hypertension.  The examiner noted that the Veteran had a questionable diagnosis of hypertension in service.  The examiner noted that in 1971, he was original found to be disqualified for service due to high blood pressure, but his primary care physician submitted a letter indicating that the Veteran's blood pressure was normal.  The Veteran reported that hypertension had its onset in service, but that he was never given medication.  Despite reviewing the Veteran's service treatment records, the examiner failed to provide an opinion as to the etiology of the Veteran's hypertension.  In light of this, the Board finds that clarification is in order.  

Increased Ratings for Left Ankle Disability and Right Eye Disability

The Veteran was last afforded a VA examination to address the nature and severity of his service-connected left ankle and right eye disabilities in April 2012, more than four years ago.  However, the Veteran's subsequent statements and VA treatment records indicate a possible worsening of these symptoms.  See, e.g., June 2016 Statement; June 2013 VA Eye Ophthalmology Note.  

Therefore, as the evidence of record suggests that the Veteran's service-connected left ankle and right eye disabilities may have increased in severity since the April 2012 VA examinations, a remand is necessary in order to schedule him for appropriate VA examinations to assess the current nature and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Increased Rating for PTSD and Service Connection for Coronary Artery Disease

With regard to the claims for an increased rating for PTSD and for service connection for coronary artery disease, the Board notes that, following the May 2015 rating decision, the Veteran filed a notice of disagreement with the RO's decision to only increase his disability rating for PTSD to 50 percent, and its decision to deny service connection for coronary artery disease.  Specifically, in July 2015, the Veteran submitted the standardized notice of disagreement form along with a statement setting forth his specific points of contention.  Although the RO acknowledged receipt of the Veteran's notice of disagreement in February 2016, no statement of the case addressing these matters has been issued.  Therefore, these issues must be remanded so the AOJ can provide a statement of the case addressing these issues and afford him the opportunity to perfect an appeal of those issues.  See Manlincon v. West, 12 Vet. App. 238 240 (1999).

On remand, the AOJ should obtain any outstanding VA treatment records related to the claims still on appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses entitlement to a rating in excess of 50 percent for PTSD and entitlement to service connection for coronary artery disease.  The Veteran must be informed that, in order to perfect an appeal of those issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Associate with the electronic claims file any outstanding VA treatment records related to the claims still on appeal.

3.  Obtain an addendum opinion to the April 2012 VA joints examination from a person with appropriate expertise.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the rendering of the opinion, and the provider should note any in-service bilateral knee, bilateral hip, or bilateral shoulder treatment or complaints.

The examiner is asked to identify any disabilities related to the bilateral knees, bilateral hips, or bilateral shoulders.

Then, with regard to any diagnosed disorder(s), the provider should address whether it is at least as likely as not (a 50 percent or higher probability) that any disorder related to the bilateral knees, bilateral hips, or bilateral shoulders, was caused by, or the result of, the Veteran's active military service.

The complete rationale for any opinion should be given, and should reflect consideration of the Veteran's statements concerning the onset and continuity of symptoms as well as the in-service (1989) reference to early degenerative changes in the acetabulum, and (1992) left shoulder degenerative joint disease.  

If an opinion cannot be rendered without resorting to mere speculation, the examiner should specifically state so in the examination report, and explain why an opinion cannot be provided.

4.  Obtain an addendum opinion to the April 2012 VA hypertension examination from a person with appropriate expertise.  The claims file should be made available to, and reviewed by, the provider in conjunction with the rendering of the opinion, and the provider should note any in-service treatment or complaints related to hypertension.

Then, with regard to the Veteran's hypertension, the provider should address whether it is at least as likely as not (a 50 percent or higher probability) that hypertension had its onset during, was caused by, or is related to, the Veteran's active military service.

The complete rationale for any opinion should be given.  If an opinion cannot be rendered without resorting to mere speculation, the examiner should specifically state so in the examination report, and explain why an opinion cannot be provided.

5.  Schedule the Veteran for a VA examination to address the current nature and severity of his service-connected right eye disability.  The entire claims file should be reviewed by the reviewing clinician.  

All indicated tests should be done, including those assessing the Veteran's visual acuity and visual field, and all findings must be reported in detail.

The examiner should also address whether the Veteran has had any incapacitating episodes related to his service-connected right eye disability.

The complete rationale for any opinion should be given.  If an opinion cannot be rendered without resorting to mere speculation, the examiner should specifically state so in the examination report, and explain why an opinion cannot be provided.

6.  Schedule the Veteran for a VA examination to address the current nature and severity of his service-connected left ankle disability.  The entire claims file should be reviewed by the reviewing clinician.

All indicated tests should be done, including those assessing the Veteran's range of motion, and all findings must be reported in detail.

The complete rationale for any opinion should be given.  If an opinion cannot be rendered without resorting to mere speculation, the examiner should specifically state so in the examination report, and explain why an opinion cannot be provided.

7.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


